MEMORANDUM **
Federal prisoner Tanh Huu Lam appeals pro se from the district court’s denial of his motion for relief from the order dismissing his 28 U.S.C. § 2255 motion. We have jurisdiction pursuant to 28 U.S.C. § 2253.
Lam’s motion seeks relief from an alleged defect in the federal habeas proceedings. His motion thus should have been treated as a motion pursuant to Fed. R.Civ.P. 60(b) rather than as an unauthorized second or successive § 2255 motion. See Gonzalez v. Crosby, 545 U.S. 524, 533, 125 S.Ct. 2641, 162 L.Ed.2d 480 (2005).
Nevertheless, we affirm the district court’s decision because Lam’s Rule 60(b) motion fails on the merits. The allegedly fraudulent conduct of various attorneys and the district court related to earlier proceedings and otherwise has no bearing on the district court’s conclusion that Lam’s § 2255 claims were procedurally defaulted. Lam therefore fails to show that the dismissal of his § 2255 motion warrants reconsideration. See Fed.R.Civ.P. 60(b)(3) and (6).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.